Mr. Justice Huger
delivered the opinion of the court.
At the trial I was unacquainted with a decision of the Constitutional Court, made at Columbia some years since, and which my Senior Brothers tell me fixed the practice in such cases. The decision has not been reported, neither is the title recollected, but the garnishee was a Mr. Silli-man. In the case alluded to, it was determined, that no proceedings were necessary to be had against the garnishee who makes no return to the attachment until judgment was had against the absent debtor. And then upon, motion, even without notice, judgment is entered up against the garnishee. As the court decided in the case of Wm. Alston, garnishee of Pinckney, not reported as I know of, that the act of the legislature making a copy writ, left at the residence of the defendant, equivalent to personal service, did not include writs of attachment, I apprehend that no inconvenience will result from dispensing with notice.
A new trial is ordered.
Justices Bay-, Nott, Gantt and Johnson, concurred.